COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
  PHILIP KENNEDY and EMERALD                                      No. 08-19-00239-CV
  KENNEDY,                                        §
                                                                     Appeal from the
                   Appellants,                    §
                                                                   394th District Court
  v.                                              §
                                                                of Brewster County, Texas
  JEFF McCOY d/b/a McCOY                          §
  CONSTRUCTION,                                                 (TC# 2016-02-B0812-CV)
                                                  §
                   Appellee.

                                        JUDGMENT

       The Court has considered this cause on the Appellants’ motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order Appellants pay all costs of this appeal, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF NOVEMBER, 2019.


                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.